Celebrezze, C.J.,
dissenting. Although the majority’s holding may appear to reach a fair result, I dissent because I feel that the valuation of appellant’s property is constitutional.
While the statement in paragraph one of the syllabus may be correct, it also is incomplete. The quoted statement from Southern Railway Co. v. Watts (1923), 260 U.S. 519, 526, continues: “But, unless it is shown that the undervaluation was intentional and systematic, unequal assessment will not be held to violate the equality clause.” (Emphasis added.) This is a critical omission.
Thus, appellant has the burden of showing that the disparity in valuation was intentional and systematic. However, the record fails to establish a systematic or deliberate attempt by appellee to discriminate.
Instead, the taxpayers were treated uniformly. The Tax Commissioner used both of the taxpayers’ costs of acquisition in determining the value of the property. In appellant’s case, the cost is the amount it paid for the equipment. In IBM’s case, the cost used was the manufacturing cost or the amount IBM spent for the equipment. Thus, the same standard, acquisition cost less depreciation, was applied in both cases. When any item is purchased, the price may vary depending upon the circumstances of the sale. Thus, the assessments, based upon the acquisition costs, may vary for the same item.
Although the application of the acquisition cost resulted in disparate assessments, this alone is insufficient to show that the lesser valuation of IBM’s equipment was intentional or systematic. Furthermore, appellant has presented a comparison with only one other taxpayer and for the tax years 1970 and 1971. This is not sufficient evidence to show either a systematic or deliberate attempt to discriminate.
This conclusion is supported by the rule that states have great discretion in levying taxes. According to the United States Supreme Court:
“It is inherent in the exercise of the power to tax that a state be free to select the subjects of taxation and to grant exemptions. Neither due process nor equal protection imposes upon a state any rigid rule of equality of taxation.” Carmichael v. Southern Coal & Coke Co. (1937), 301 U.S. 495, 509.
Thus, we are not bound by a rigid rule of equality of taxation. Our discussion, in Meyer v. Bd. of Revision (1979), 58 Ohio St. 2d 328 [12 O.O.3d 305], concerning inequality of taxation, is appropriate in this case. According to Justice Holmes’ opinion:
“The system of taxation unfortunately will always have some inequality and nonuniformity attendant with such governmental function. It seems that perfect equality in taxation would be utopian, but yet, as a practicality, unattainable. We must satisfy ourselves with a principle of reason that practical equality is the standard to be applied in these matters, and this standard is *252satisfied when the tax system is free of systematic and intentional departures from this principle.” Id. at 335.
According to this rationale, practicality should be considered when perfect equality in taxation is not reasonably attainable. In this case, appellee used the same standard, acquisition cost, for assessing both IBM and appellant. This is a consistent method of assessment and appears to be a practical approach.
Therefore, I conclude that appellant has not established that the valuations in this case constitute intentional or systematic discrimination. “* * * [Ujnless it is shown that the undervaluation was intentional and systematic, unequal assessment will not be held to violate the equality clause.” Southern Railway Co., supra, at 526. Consequently, appellant’s assessments are constitutional.
For these reasons, I dissent.
Locher and J. P. Celebrezze, JJ., concur in the foregoing dissenting opinion.